Citation Nr: 0600482	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  03-15 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chloracne, claimed 
as secondary to herbicide exposure.  

2.  Entitlement to service connection for post traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel






INTRODUCTION

The veteran served on active duty from August 1968 to July 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claims seeking entitlement to service connection 
for chloracne, and for post traumatic stress disorder.    

In his June 2003 VA Form 9, the veteran requested a personal 
hearing before a Veterans Law Judge seated at the RO (Travel 
Board hearing), and he reiterated this request in an August 
2003 letter to the RO.  Such a hearing was scheduled for 
November 2004, and the veteran was so informed in September 
2004.  However, he failed to appear for his personal hearing, 
and to date has offered no cause for his absence.  
Accordingly, the Board will adjudicate the veteran's appeal 
as if the hearing request had been withdrawn.  38 C.F.R. 
§ 20.704(d) (2005).  

The issue of entitlement to service connection for post 
traumatic stress disorder is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  Competent evidence has not been presented of the onset of 
chloracne to a compensable degree within a year of the 
veteran's military service.  


CONCLUSION OF LAW

Chloracne, claimed as secondary to herbicide exposure, was 
not incurred in or aggravated by service, nor may the 
incurrence of chloracne in service be presumed.  38 U.S.C.A. 
§§ 1110, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issues addressed on appeal.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
the benefits claimed via August 2001 and July 2003 RO 
letters, the December 2001 rating decision, and the May 2003 
statement of the case (SOC).  In addition, these documents 
have provided the veteran with specific information relevant 
to the VCAA.  Thus, no further notices are required.  See 
Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  Thus, the Board finds that no additional evidence, 
which may aid the veteran's claim or might be pertinent to 
the basis of the claim, has been submitted, identified or 
remains outstanding, and the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.

Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  By the informational letter, the rating decisions, 
and the SOC, VA satisfied the fourth element of the notice 
requirements.  Therefore, to decide the appeal regarding the 
veteran's claim discussed herein would not be prejudicial 
error to the claimant.  See VAOPGCPREC 7-2004.

The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, in an August 2001 RO letter (as well as in 
any subsequent letters), the veteran was given notice of the 
VCAA requirements, which was prior to the initial December 
2001 unfavorable AOJ decision that is the basis of this 
appeal.

In this respect, the August 2001 RO letter and subsequent 
letters to the veteran properly notified the appellant of the 
evidence required to substantiate his claim for service 
connection.  In addition, the reasons and bases of the 
December 2001 rating decision and the May 2003 SOC 
specifically explained to the appellant what the evidence 
must show in order to establish service connection for the 
claimed disability.  It is unclear from the record whether 
the appellant was explicitly asked to provide "any evidence 
in [his] possession that pertains" to his claim.  See 38 
C.F.R. §  3.159(b)(1).  Nevertheless, as a practical matter 
the Board finds that he has been notified of the need to 
provide such evidence, for the following reasons.  The AOJ's 
August 2001 letter informed him that additional information 
or evidence was needed to support his claim, and asked him to 
send the information or evidence to the AOJ.  In addition, 
the SOC contained the complete text of 38 C.F.R. 
§ 3.159(b)(1), which includes such notice.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession. 

The veteran seeks service connection for chloracne, claimed 
as secondary to herbicide exposure.  Service connection may 
be awarded for a current disability arising from a disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 
(2005).  As with any claim, when there is an approximate 
balance of positive and negative evidence regarding any 
matter material to the claim, the claimant shall be given the 
benefit of the doubt.  38 U.S.C.A. § 5107 (West 2002).  

In reviewing the record, the Board notes the veteran 
originally requested service connection in 1990 for an 
acneform disorder secondary to Agent Orange exposure, but 
this issue was apparently deferred by the RO, and a final 
decision was never issued.  Thus, 38 U.S.C.A. § 5108 does not 
apply to the veteran's pending appeal, as no prior final 
decision is of record.  

Because the veteran served in Vietnam during the period 
between January 1962 and May 1975, he is presumed to have 
been exposed to herbicides during such service.  38 C.F.R. 
§ 3.307(a)(6) (2005).  Veterans with herbicide exposure who 
subsequently develop a statutorily specified disability with 
a time limit indicated by statute will be awarded service 
connection for such a disability, provided other evidence 
does not rebut this presumption.  Among the specified 
disorders are chloracne, and other acneform diseases 
consistent with chloracne, which must manifest to a 
compensable degree within a year of the last date of 
exposure.  38 U.S.C.A. §§ 1113, 1116 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2005).  

Regardless of whether a claimed disability is recognized 
under 38 U.S.C.A. § 1116, pertaining to herbicide agent 
exposure presumptive diseases, an appellant is not precluded 
from presenting evidence that a claimed disability was due to 
or the result of herbicide exposure.  Brock v. Brown, 10 Vet. 
App. 155, 160 (1997) (citing Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994)).  However, medical evidence of this fact is 
required.  Id.  

The veteran's service medical records are negative for any 
diagnosis of or treatment for chloracne, or an acneform 
disorder.  On his June 1972 service separation examination, 
he was noted to have several light scars, but neither 
chloracne nor any other skin disease was diagnosed.  

Subsequent to service, the first diagnosis of a skin disorder 
dates to 1990, when the veteran sought VA treatment for 
pustule eruptions along the upper torso.  He reported a 20 
year history of skin eruptions and scarring.  The impression 
was of excoriation, with no other disease at that time.  

In October 2001, the veteran underwent VA medical examination 
of his skin disorder.  He reported a history of acne "all 
over his body" which had occurred since service.  He used 
medicated ointment for his lesions.  On physical examination 
he had widespread pitted acne scarring along the upper back, 
neck, scalp, and chest.  Erythematous papules and crusted 
lesions were also evident.  The examiner stated these 
findings were consistent with acne.  The examiner was unable 
to confirm chloracne.  

A VA Agent Orange protocol examination was afforded the 
veteran in March 2003, at which time a current diagnosis of 
chloracne was confirmed.  The veteran again stated he first 
begin to experience acne during military service.  

After reviewing the totality of the record, the Board finds 
the preponderance of the evidence is against the award of 
service connection for chloracne.  The veteran's service 
medical records are negative for any acneform disorder, and 
such a disorder was not noted until 1990, nearly 20 years 
after the veteran's exposure to herbicides and service 
separation.  38 C.F.R. § 3.307(a)(6)(ii) requires that any 
chloracne disorder manifest to a compensable degree within a 
year of the veteran's last exposure to herbicides in order 
for service connection to be presumed, and such manifestation 
has not been demonstrated in the present case.  The veteran 
has stated he sought private medical treatment for a skin 
disorder immediately following service, but those treatment 
records are no longer available.  The remainder of the 
medical record is negative for any diagnosis of or treatment 
for a chloracne disorder prior to 1990.  The veteran has also 
not presented any medical evidence linking his current skin 
disorder to Agent Orange exposure.  See Combee, supra.  In 
the absence of competent evidence of the onset of chloracne 
during military service or within a year thereafter, service 
connection for chloracne, claimed as secondary to Agent 
Orange exposure, must be denied.  

The veteran has himself alleged he has had chloracne since 
his military service in Vietnam, but as a layperson, his 
statements regarding medical diagnosis, causation, and 
etiology are not binding on the Board.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In conclusion, the preponderance of the evidence is against 
the award of service connection for chloracne, claimed as 
secondary to herbicide exposure.  Competent evidence has not 
been presented of the onset of chloracne within a year of 
military service.  As a preponderance of the evidence is 
against the award of service connection, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).


ORDER

Service connection for chloracne, claimed as secondary to 
herbicide exposure, is denied.  


REMAND

The veteran seeks service connection for post traumatic 
stress disorder.  According to the December 2001 and March 
2002 rating decisions, his claim was denied because a current 
diagnosis of post traumatic stress disorder was not 
established.  However, in a September 2001 written statement 
to the RO, the veteran stated he had received psychiatric 
treatment in March 1989 from the Vietnam Vets Counseling 
Service in New Orleans, and in December 1999 from Dr. Jan 
Boggs, of Meridian, Mississippi.  Records associated with 
this treatment are potentially relevant to his pending claim, 
but are not yet of record.  VA is obligated to inform the 
veteran of any medical or lay evidence not already of record 
which is necessary to substantiate the pending claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005).  VA is also 
obligated to make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2005).  This duty 
includes obtaining pertinent medical records identified by 
the veteran.  38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 
2005).  

The Board notes that these records, having been generated by 
private medical care providers, cannot be obtained by VA 
without the veteran's cooperation.  The veteran must provide 
complete contact information, as well as written 
authorizations, in order for VA to request his treatment 
records from the Vietnam Vets Counseling Service in New 
Orleans and Dr. Jan Boggs.  "[T]he duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

Therefore, in light of the above, this claim is REMANDED for 
the following additional development:

1.  The RO should contact the veteran and 
request he submit the name and address, if 
available to him, of any medical care 
providers, to include the Vietnam Vets 
Counseling Service in New Orleans and Dr. Jan 
Boggs, who have provided him psychiatric 
treatment.  The veteran should also be 
requested to submit forms authorizing VA to 
obtain his private treatment records.  In the 
alternative, the veteran may obtain and 
submit these records, or any other relevant 
evidence in his possession, on his own 
behalf.  

2.  Thereafter, the RO should again 
consider the veteran's pending service 
connection claim for post traumatic 
stress disorder in light of any 
additional evidence added to the record.  
If the benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


